Citation Nr: 0012844	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  94-02 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from June 1962 to August 
1965.  He appealed from a September 1993 rating decision of 
the New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO), which determined that he had not 
presented new and material evidence to reopen his claim of 
service connection for a heart disorder.  Thereafter the 
claims folder was transferred to the jurisdiction of the 
Togus, Maine RO.  The claim was remanded in January 1996 and 
in August 1998, on which latter occasion the Board determined 
that the veteran had presented new and material evidence to 
reopen his claim, which was found to be well-grounded.  
Actions requested by the Board have been accomplished and the 
case has been returned for appellate disposition.  


FINDINGS OF FACT


1.  The veteran's heart defect was not noted at service 
entrance.

2.  The medical evidence of record clearly and unmistakable 
establishes that the veteran's disability was a preexisting 
congenital or developmental defect; there is no competent 
evidence of superimposed disease or injury during service.


CONCLUSION OF LAW

The veteran's heart murmur is a congenital defect for which 
service connection may not be granted.  38 U.S.C.A. §§1131, 
5107 (West 1991); 38 C.F.R. §§ 3.303(c), 4.9 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A careful review of the veteran's service medical records 
reveals that upon enlistment examination, in June 1962, his 
heart was found to be normal upon clinical evaluation.  In 
January 1965, he was hospitalized for vomiting and dizziness 
after having consumed a quart of beer the night before 
admission.  Physical examination revealed an irregular rhythm 
and a grade I systolic murmur at the aortic area over the 
apex.  It was noted that he demonstrated a conduction defect 
in the right atrium, which was probably congenital in origin.  
Electrocardiograms revealed a first degree, and occasional 
second degree, heart block with a wandering pacemaker.  It 
was noted that he had no symptomatology, no physical 
intolerance, and no cardiac insufficiency.  Blood pressure 
was measured as 112/44 and pulse was 88.  Chest x-ray was 
negative and a cardiac series was reported as normal.  He had 
no cardiomegaly and tolerated the exercise test without 
difficulty.  His history was noted to be remarkable in that 
he had been examined by a physician when he was in the 
seventh grade and was then told that he had a heart murmur.  
Because of this history, he was given a final diagnosis of 
first-degree heart block, congenital.  During the more than 2 
week long period of hospitalization, daily electrocardiograms 
were conducted.  Because he was asymptomatic, he was returned 
to full duty.  There were no further cardiac complaints or 
findings recorded during the remainder of his military 
service.  His separation examination report, dated in August 
1965, shows that he had first to second degree heart block, 
congenital, not considered disqualifying. 

The veteran's original claim seeking service connection for a 
heart condition was received in November 1982.  At that time 
he reported no medical treatment for cardiac disease before 
or after service.  

The veteran underwent a VA compensation examination, in 
February 1983, and he reported a history of irregular rhythms 
on electrocardiograms and also that he had been rejected 
recently in his attempts to become a blood donor as a result 
of a heart murmur.  He reported that a heart murmur had been 
noted in service.  The veteran reported no symptoms and no 
rheumatic history.  On examination, he was noted to have no 
cardiovascular symptoms.  There was no click or gallop.  X-
ray revealed a normal chest and his electrocardiogram was 
within normal limits.  A grade II early-mid systolic murmur 
was noted at his left sternal border and apex.  The diagnosis 
was that he had an unclassified valve deformity of unknown 
etiology, probably congenital.

Based on the foregoing evidence, an April 1983 rating 
decision denied the veteran's claim of service connection for 
a heart disorder.  It was concluded that the condition 
existed prior to service and was not aggravated thereby.  The 
veteran was provided with notice of this rating decision and 
he did not appeal.

The veteran's current claim seeking to reopen his claim of 
service connection for a heart disorder was received in 
December 1992.

At a hearing held at the RO in February 1994, the veteran 
testified that he had had no heart disorder prior to service 
and pointed out that no such disorder was noted on his 
enlistment examination report.  He testified that he was 
first examined for a heart disorder after he had been on 
active duty for almost two years, after he had some dizzy 
spells.  (See Transcript, p. 1).  He indicated  that in 1981 
or 1982 he was rejected as a blood donor by Red Cross and 
afterwards, it began to become clear that he had a heart 
condition.  The veteran attributed his heart condition to his 
service because he reported the treatment in service was the 
only time he ever had trouble with his heart.  (See 
Transcript, p. 2).  The veteran also said that he had found 
his yearbooks for 7th and 8th grade and they indicate he 
played all kinds of sports then.  He said that he had never 
been told in seventh grade, or any time prior to enlistment, 
that he had had a heart murmur and said that he did not 
recall telling the treating physicians in service otherwise.  
(See Transcript, pp. 3-4). The veteran further testified that 
the VA physician who examined him in conjunction with his 
original claim for service connection (reference to February 
1983 VA examination) told him that his heart condition "was 
related directly to whatever it was that happened to me 
during the service."  (See Transcript, p. 5).  He said that 
he was also examined by another physician after he was 
rejected as a blood donor and that that physician "came up 
with something," but that he had no records of that 
treatment and the physician had "long since passed away."  
(See Transcript, p. 6).  The veteran denied ever having 
rheumatic fever.  (See Transcript, p. 7).  In response to a 
question about symptoms, the veteran denied angina or any 
cardiology symptomatology except for a history of abnormal 
electrocardiograms, but he reported that on occasion his 
heart would flutter and skip beats.  (See Transcript, p. 10).

Subsequent to the Board's remand, in February 1996, the 
veteran was requested to provide complete information about 
all treatments he had received since service for his cardiac 
disorder or observed cardiac findings.  In March 1996, the 
veteran submitted a statement indicating that all his 
abnormal electrocardiogram readings were from the VA Medical 
Center.  However, in April 1996, in response to a request for 
all records, the VA Medical Center indicated there was no 
record of treatment for the veteran.  Subsequent attempts by 
the RO to obtain private medical records from the veteran's 
school system and his private physician, at the addresses 
provided by the veteran, were unsuccessful.  No additional 
treatment records could be obtained.

In May 1996, the veteran underwent a VA examination which 
referred to previous lab results including a normal chest X-
ray study and electrocardiograms that showed sinus 
bradycardia with some sinus arrhythmia.  There was a soft 
systolic projection murmur at the left sternal border.  It 
was noted that an echocardiogram study, in April 1994, was 
normal, including color flow Doppler images and no specific 
etiology was identified for the heart murmur.  The examiner 
concluded that there was no definite evidence for a cardiac 
disability.

The veteran underwent another VA examination in September 
1997.  On examination, the veteran gave a history of bouts of 
rapid regular heartbeats suggesting episodes of paroxysmal 
atrial tachycardia.  Cardiac examination showed a grossly 
irregular rhythm which appeared to be of atrial origin.  An 
electrocardiogram in the past had shown a wandering 
pacemaker.  There was no gross cardiac enlargement.  
Auscultation revealed the presence of a Grade I, short, 
blowing, apical, systolic murmur, which was accentuated by 
standing after squatting.  There were no other murmurs, 
clicks, rubs, or gallop sounds appreciated.  The remainder of 
cardiovascular examination was unremarkable.  Holter monitor 
and Doppler flow tests were ordered.  The Holter evaluation 
indicated a rhythm of sinus premature atrial contractions, 
blocked premature atrial contractions, short burst of 
supraventricular tachycardia (atrial tachycardia) and rare 
ventricular premature contractions.  Doppler flow revealed a 
60% ejection fraction, normal left ventricular function with 
the size of the left atrium and aortic root being normal.  
The aortic valve was noted to be likely calcified but 
functioned normally.  The mitral valve was structurally 
normal and mild mitral regurgitation was seen.

Following these studies, the VA examiner made a final 
diagnosis of cardiac arrhythmia due to atrial irritability, 
ventricular irritability and premature ventricular 
contractions.  The murmur of mitral regurgitation indicating 
mitral valve disease was not substantiated by testing.  
Therefore, it was noted that a diagnosis of mild mitral 
regurgitation as the cause of the underlying murmur could 
also be made, but there did not appear to be any structural 
disease of the mitral valve.  The examiner concluded that the 
cardiac symptoms and/or findings reported in service were not 
due to congenital heart disease or defect and were not an 
acquired pathology.  It was also noted that the cardiac 
symptoms did not undergo any increase in pathology beyond 
natural progression during service.  The examiner indicated 
that he doubted the murmur was congenital in etiology and 
also doubted it was exacerbated by military service.  The 
examiner further noted that the veteran has been found to 
have wandering sinus pacemaker, atrial ectopy, and by 
history, bouts of supraventricular tachycardia which on the 
Holter monitor appeared to be atrial tachycardia.  These 
occurred in paroxysms and the diagnosis of paroxysmal atrial 
tachycardia was established.  The examiner also opined that 
neither of these were "exacerbated" by the veteran's 
military service.

Attempts to further develop the record by securing VA and 
private treatment records for cardiac disease were made with 
limited success.  The veteran did not respond to the request 
for additional information.  All available records appeared 
to have secured.  

The Board's 1998 REMAND requested that the VA physician who 
performed the May 1997 examination be given the opportunity 
to review the newly developed evidence in order to provide a 
clarifying addendum opinion as to whether either the 
veteran's currently diagnosed mild mitral regurgitation or 
the currently diagnosed cardiac arrhythmia represents a 
disability that is, as likely as not, related to the heart 
complaints and medical findings in service  However, because 
that VA physician is no longer available to conduct the 
review, the claims folder was reviewed in February 1999 by 2 
other VA physicians who opined that the veteran had mild 
mitral regurgitation with atrial ectopic rhythm and atrial 
tachycardia, with no evidence that such was acquired while 
the veteran was in service.  Further it was opined that the 
cardiovascular disorder was congenital in nature.  

II.  Analysis

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  Such a determination requires a 
finding of a current disability which is related to an injury 
or disease incurred in service.  Watson v. Brown, 4 Vet.App. 
309, 314 (1993); Rabideau v. Derwinski, 2 Vet.App. 141, 143 
(1992).  

The veteran will be considered to have in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance, or 
where clear and unmistakable evidence demonstrates that an 
injury or disease existed prior thereto.  History conforming 
to accepted medical principles should be given due 
consideration, in conjunction with basic clinical data, and 
be accorded probative value consistent with accepted medical 
and evidentiary principles in relation to value consistent 
with accepted medical evidence relating to incurrence, 
symptoms and course of the injury or disease, including 
official and other records made prior to, during and 
subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken into 
full account.  38 C.F.R. § 3.304 (1999).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306 (1999).

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable law and regulations 
for VA compensation purposes.  38 C.F.R. § 3.303(c) (1999).  
A defect is a structural or inherent abnormality or condition 
which is more or less stationary in nature.  VAOPGCPREC 82-90 
(O.G.C. Prec. 82-90).  A disease may be defined as any 
deviation from or interruption of the normal structure or 
function of any part, organ, or system of the body that is 
manifested by a characteristic set of symptoms and signs and 
whose etiology, pathology, and prognosis may be known or 
unknown.  Id.  Service connection may be granted for diseases 
of congenital, developmental, or familial origin, but not for 
defects, unless such defect was subject to superimposed 
disease or injury during military service.  Id.  However, 
this same General Counsel opinion does note that many defects 
can be subject to superimposed disease or injury.  If, during 
an individual's military service, superimposed disease or 
injury does occur, service connection may be warranted for 
the resultant disability.  

At the outset, the Board acknowledges that the RO has 
undertaken extensive effort to develop the evidence in this 
case.  While the Board did request in the prior REMAND that 
the same VA physician who conducted the September 1997 
examination review the claims folder, this was done solely 
for the purpose of having that doctor clarify his opinion 
which was at odds with the inservice finding that the 
veteran's heart murmur was congenital in origin.  As noted by 
the Board at that time, that opinion was not especially 
favorable to the veteran's claim.  

Since the veteran's service medical records clearly establish 
the preservice existence of a heart murmur, considered 
congenital in nature, the Board needs next to determine 
whether the veteran's preexisting heart defect was aggravated 
during active duty.

Service medical records reveal that in January 1965 the 
veteran was hospitalized for vomiting and dizziness 
associated with alcohol consumption prior to admission.  
Physical examination revealed an irregular rhythm and a grade 
I systolic murmur at the aortic area over the apex, 
considered a conduction defect in the right atrium and 
congenital in origin.  The remaining service medical records 
are negative for any treatment, complaints or diagnoses 
pertaining to a heart disorder.  The veteran was considered 
asymptomatic and returned to full duty.  The Board finds that 
the January 1965 entry is insufficient to establish an 
increase in disability as it does not indicate any permanent 
effects to the underlying heart murmur during service.  
Moreover, there is no post service medical evidence that 
establishes an increase in disability as the veteran has not 
received any treatment on a regular basis for a heart 
disorder after service.  The record is completely devoid of 
evidence showing treatment for symptoms, or a diagnosis 
associated with his heart murmur.

The record also includes several VA medical opinions that the 
veteran's heart murmur is a congenital deformity.  Also of 
record is a medical opinion from a VA examiner who concluded 
that it was doubtful that the heart murmur was congenital in 
etiology but that it was also doubtful that it was 
exacerbated by military service.  

Clearly, this is a matter that ultimately turns upon what the 
competent medical evidence establishes as to the veteran's 
current heart defect, and whether such a defect was 
aggravated by service.  The Board is specifically tasked by 
law to weigh the probative value of medical evidence 
submitted.  See Van Slack v. Brown, 5 Vet. App. 499 (1993); 
Harder v. Brown, 5 Vet. App. 183 (1993); Guerrieri v. Brown, 
4 Vet. App. 467 (1993); Sanden v. Derwinski, 2 Vet. App. 97 
(1992).  In this regard, the Board notes that there is no 
competent medical evidence to establish that the veteran's 
condition was a congenital disease, as opposed to a 
congenital defect, or, if a congenital disease, that it was 
first manifest in service, or aggravated by service.  

The Board has considered the veteran's hearing testimony in 
making this decision and considers the testimony credible 
insofar as the veteran described his symptoms and beliefs in 
the merits of his claim.  Specifically, the veteran has 
testified that he had never been told of a heart murmur 
anytime prior to enlistment and did not recall telling the 
treating physician in service otherwise.  However, the 
medical history given at the time of the initial diagnosis in 
1965, and documented contemporaneously, tends to contradict 
his current testimony.  This contemporaneous clinical data, 
specifically recorded for the purposes of providing 
treatment, must be accorded more probative value than 
recollections made from the veteran's memory many years 
thereafter.  Further, as a layperson, he is not competent to 
make medical determinations.  See e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (199 2).  The competent 
evidence in this case does not provide a basis for favorable 
action on the veteran's claim. 

The Board therefore finds that the preponderance of the 
evidence is against the claim for a heart disorder and that 
the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 
5107(b) (West 1991 & Supp. 1999).


ORDER

Entitlement to service connection for a heart disorder is 
denied.  



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

